Title: From Benjamin Franklin to Condorcet, 12 October 1777
From: Franklin, Benjamin
To: Condorcet


Dear Sir,
Passy, Oct. 12. 1777
I send you enclos’d the Letter you desire. But as I am apprehensive that the young Gentleman may have flattered himself with Expectations that are never likely to be answered in that Country, I wish he would consider it well before he undertakes such a Voyage. If he will take the Trouble of calling on me, perhaps I may afford him some useful Lights on the Subject.

I have not yet seen in the Vol. of 1773 what you mention.
I am glad to hear that Madame la Duchesse d’Enville and the amiable Family were well. With the greatest Esteem and Respect, Je suis, Mon cher et illustre Confrere Your most obedient humble Servant
B Franklin

P.S. I have read with the highest Pleasure your excellent Eloge de M. l’Hopital. I knew you before as a great Mathematician; I now consider you as one of the first among the Politicians of Europe.

 
Addressed: A Monsieur / Monsieur le Marquis de Condorcet / à l’Hotel des Monnoies / à Paris
